Citation Nr: 1046650	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-35 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for postoperative hallux 
limitus, left great toe, with degenerative joint disease.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
2003 to May 2005.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, in October 2006 (which denied service 
connection for bilateral hearing loss and tinnitus) and in 
February 2007 (which denied service connection for left great toe 
degenerative joint disease).  In his VA Form 9, received in 
November 2007, the Veteran requested a hearing before a Decision 
Review Officer; in March 2008 correspondence he withdrew the 
request.

The Veteran had initiated appeals of RO denials of increased 
ratings for Osgood Schlatter's disease, left knee, (from a 
September 2005 rating decision which awarded service connection 
and assigned a 0 percent rating) and PTSD (from a June 2008 
rating decision which denied an evaluation in excess of 30 
percent).  An interim (October 2006) rating decision increased 
the rating for left knee Osgood Schlatter's disease to 10 
percent, and a Statement of the Case (SOC) in this matter was 
issued that same month.  In a VA Form 9 received in October 2006 
the Veteran withdrew his appeal in this matter.  Similarly, a 
September 2009 rating decision increased the rating for PTSD to 
70 percent, and an SOC in the matter was issued that same month.  
In an October 2009 VA Form 9, the Veteran expressed satisfaction 
with the decision, and stated that he did not wish to pursue an 
appeal in the matter.  

The Veteran had also initiated an appeal of an RO denial of 
service connection for left shoulder sprain.  By rating decision 
in September 2007, the RO granted service connection for left 
shoulder bicipital tendinitis.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held that 
the RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated by 
the Veteran's notice of disagreement on such issue.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that 
matter is not before the Board.


FINDINGS OF FACT

1.  A left great toe injury in service is not shown; a left great 
toe disability was not manifested during service; arthritis of 
the left great toe was not manifested in the first postservice 
year; and any current left great toe disability is not shown to 
be related to the Veteran's active service.

2.  It is not shown that the Veteran has a hearing loss 
disability of either ear by VA standards.

3.  It is reasonably shown that the Veteran has tinnitus which 
began in service and has persisted.


CONCLUSIONS OF LAW

1.  Service connection for post operative hallux limitus, left 
great toe, with degenerative joint disease is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding tinnitus, inasmuch as the benefit sought is being 
granted, there is no reason to belabor the impact of the VCAA on 
this matter; any notice defect or duty to assist omission is 
harmless.  Regarding bilateral hearing loss and postoperative 
hallux limitus, left great toe, with degenerative joint disease, 
the Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  Letters in May 2006 (for the hearing loss and 
tinnitus claims) and November 2006 (for left toe/foot) explained 
the evidence necessary to substantiate the claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  It also informed the Veteran of 
disability rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record and has not alleged 
that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The Veteran was afforded a VA audiology 
consultation in May 2006 and the RO arranged for a VA 
audiological examination in June 2006.  The June 2006 VA 
examination and opinion are adequate for rating purposes as the 
examiner expressed familiarity with pertinent parts of the record 
and the Veteran's reported history, and the examination included 
the certified audiometry necessary for a proper determination in 
the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA 
must provide an examination that is adequate for rating 
purposes).  The Veteran was not afforded a VA examination to 
evaluate his left great toe disability.  His STRs are silent for 
complaints, findings, treatment, or diagnosis relating to a left 
great toe/foot injury/disability.  Consequently, while there is 
evidence that he now has a left great toe disability, there is no 
basis for relating such disability to an event, injury, or 
disease in service, and there is no evidence that tends to do so.  
Accordingly, even the low threshold standard as to when a VA 
examination/medical opinion is necessary endorsed by the United 
States Court of Appeals for Veterans Claims (Court) in McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006) is not met and a VA 
examination is not warranted.  

In March 2008, the Veteran provided a Consent for Release of 
Information from the Social Security Administration (SSA).  It 
does not appear that VA has attempted to obtain records from SSA.  
However, a remand to secure such records is not required because 
the Veteran has not claimed (nor does the record suggest) that 
medical records from SSA would be relevant to his hearing loss 
and left great toe claims (i.e., show he has a hearing loss 
disability by VA standards or that he suffered a toe injury in 
service).  The Veteran's consent form reflects that the records 
pertain primarily to PTSD, and that he wanted the information 
released in connection with his VA individual unemployability 
claim.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the 
United States Court of Appeals for the Federal Circuit held that 
"relevant records" for the purpose of 38 U.S.C. § 5103A are 
those records that relate to the injury for which the claimant is 
seeking benefits, and have a reasonable possibility of helping to 
substantiate the Veteran's claim.  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis and organic 
diseases of the nervous system - to include sensorineural hearing 
loss (SNHL)) may be service connected on a presumptive basis if 
manifested to a compensable degree in a specified period of time 
post-service (one year for arthritis and organic diseases of the 
nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third elements discussed above.  See Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997).

Satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran's service personnel records show that his military 
occupational specialty (MOS) was field artillery automated TAC 
data systems specialist and cannon crew member and that his 
decorations included the Iraq Campaign Medal, National Defense 
Service Medal, and Global War on Terrorism Service Medal (none of 
which denotes combat).  However, an October 2006 rating decision 
(in granting service connection for PTSD) conceded that the 
Veteran served in combat.  The Board finds no reason to question 
that conclusion.  Accordingly, he is entitled to the relaxed 
evidentiary requirements afforded to veterans who served in 
combat under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Nevertheless, the Veteran has not alleged that he sustained a 
left great toe/foot injury in service and, although noise 
exposure in service is shown and service connection for tinnitus 
is being granted, whether he has hearing loss by VA standards is 
a medical question that requires competent (medical opinion) 
evidence.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Left Great Toe

The Veteran seeks service connection for a left great toe 
disability (a September 2006 report of podiatry consultation 
notes X-ray findings of degenerative joint disease of the left 
first MTP (metatarsophalangeal) joint with osteophytosis and an 
assessment of hallux limitus L (left)), claiming that his STRs 
"will disclose that this disability materialized while [he] was 
in the military."  

The Veteran's STRs, including his December 2004 Report of Medical 
History for Medical Board examination, are silent for complaints, 
findings, treatment, or diagnosis of a left great toe/foot 
disability.  

Post-service treatment records include an August 2006 VA 
treatment report which notes the Veteran's initial complaint of 
left foot pain.  A September 2006 report of podiatry consultation 
notes that the Veteran reported a 2-3 month history of extreme 
left foot pain and denied any injuries to the foot or changes in 
activities.  He underwent a left foot cheilectomy in November 
2006.

The Board finds that the preponderance of the evidence of record 
is against a finding that a left great toe/foot disability is 
related to the Veteran's service because he had no left foot 
complaints or treatment in service and the earliest postservice 
medical evidence of left foot complaints is in August 2006, over 
one year after his separation from service.  Furthermore, 
arthritis of the left great toe/foot was not manifested in the 
first postservice year (so as to trigger application of the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112).  
The Veteran has not alleged that he sustained any specific  left 
foot injury in service (he merely asserts that his STRs will show 
that the disability "materialized" in service) and he reported 
2-3 month history of left foot pain during the course of 
treatment in August 2006 (over one year after his separation from 
service); thereby, supporting the conclusion that his post 
operative hallux limitus, left great toe, with degenerative joint 
disease developed after his period of military service and is not 
related to such service.  

The Veteran's own statements relating his left great toe/foot 
disability to his service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  He has not alleged continuity of left great toe symptoms 
since service.  See 38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the Veteran's claim 
of service connection for post operative hallux limitus, left 
great toe, with degenerative joint disease.  Accordingly, the 
claim must be denied.

Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Veteran alleges that he has hearing loss as a result of 
exposure to artillery fire in service.  His service records 
include an April 2003 Reference Audiogram report which notes that 
he was routinely exposed to noise; a December 2004 report of 
Hearing Conservation Data which notes noise exposure; and a 
December 2004 Examiner's Summary and Elaboration of all Pertinent 
Data which notes a history of hearing loss.  As was noted, the 
Veteran is entitled to the relaxed evidentiary requirements 
afforded to veterans who served in combat under 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, his STRs are silent 
regarding findings of hearing impairment.

Audiometry on VA audiology consultation in May 2006 found that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
10
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner noted that the test results 
revealed hearing within normal limits across all frequencies from 
250 to 8000 Hertz bilaterally and his speech discrimination 
abilities were excellent in both ears.  The assessment was that 
the Veteran had normal hearing in each ear.  

On the authorized audiological evaluation in July 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
35
LEFT
20
20
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner noted that audiometry revealed 
a mild sensorineural loss, right ear, and within normal limits, 
left ear.  The mild hearing loss in the right ear was described 
as a nondisabling hearing loss according to VA standards.  After 
review of the claims file, the examiner noted that all electronic 
hearing testing conducted while in service showed the Veteran had 
hearing sensitivity within normal limits while in service and 
current audiological assessment shows the Veteran has a mild 
nondisabling hearing loss in the right ear and hearing 
sensitivity within normal limits in the left ear.  Based on 
electronic hearing testing while in service and the Veteran's 
current hearing levels, the examiner opined that the Veteran's 
current nondisabling hearing loss in the right ear is less likely 
as not caused by or a result of noise exposure while in service.  

In a November 2006 communication, the Veteran indicated that he 
was only asking for service connection for right ear hearing 
loss.

A hearing loss disability (by VA standards) was not manifested in 
service, and there is no evidence that SNHL was manifested in the 
first year following the Veteran's discharge from active duty.  
Consequently, service connection for a hearing loss disability of 
either ear on the basis that such disability became manifest in 
service and persisted, or on a presumptive basis (for SNHL as an 
organic disease of the nervous system under 38 U.S.C.A. § 1112) 
is not warranted.
It is not in dispute that the Veteran was exposed to noise trauma 
in service.  However, a threshold requirement for establishing 
his claim, as in any claim seeking service connection, is that 
there must be competent evidence of the disability for which 
service connection is sought.  38 U.S.C.A. § 1110.  Significant 
in this regard is that hearing loss disability is defined by 
regulation (38 C.F.R. § 3.385) which requires that for a finding 
that there is a hearing loss disability there must be a 
diminution of hearing acuity (shown by hearing acuity measurement 
studies) to the extent indicated in the regulation.  Hence, the 
existence of a hearing loss disability cannot be established by 
lay observation, alone.

As certified audiometry shows that the Veteran does not have a 
hearing disability (as defined in § 3.385) in either ear (there 
is no audiometry showing otherwise), the threshold requirement 
for establishing a claim of service connection for such 
disability is not met.  There is no valid claim of service 
connection for a hearing loss disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, the claim seeking such 
benefit must be denied.

Tinnitus

The Veteran's STRs are silent for specific complaints, findings, 
treatment, or diagnosis of tinnitus.  

A May 2006 VA audiology consultation report notes that the 
Veteran's chief complaint was constant ringing in both ears since 
basic training as well as hearing loss.  The tinnitus was non-
pulsatile and most noticeable in quiet environments.  The 
assessment included a notation that "[d]istortion product 
otoacoustic emissions suggest normal cochlear outer haircell 
function bilaterally.  Given these findings, it is unlikely the 
tinnitus has a cochlear origin."  

On VA audiological evaluation in July 2006, the Veteran reported 
constant bilateral tinnitus since service and the examiner noted 
that the Veteran's report of the frequency and duration of 
tinnitus warrants a diagnosis of tinnitus.  The examiner reviewed 
the Veteran's claims file and opined that, based on electronic 
hearing testing while in service and the Veteran's current 
hearing levels, his reported tinnitus is less likely as not 
caused by or a result of noise exposure while in service.  

The RO denied service connection for tinnitus finding that this 
condition neither occurred in nor was caused by service.  

As was noted above, the Veteran is entitled to the relaxed 
evidentiary requirements afforded under 38 U.S.C.A. § 1154(b).  

As tinnitus is a disability capable of lay observation (See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002)), and its 
presence has been acknowledged by VA medical care-providers, it 
is shown that the Veteran has recurrent tinnitus.  

As was noted above also, one method of establishing service 
connection is by showing that the disability for which service 
connection is sought became manifest during service, and that 
there has been continuity of symptoms since.  The Veteran alleges 
that such is the case with respect to his tinnitus, i.e., that he 
first noted it in service, and that it has persisted.  Because 
the contemporaneous (i.e., with service) record does not show 
tinnitus, the determinative question in this matter concerns the 
Veteran's credibility.  Especially given that he is entitled to 
consideration of his claim under the relaxed standards afforded 
under 38 U.S.C.A. § 1154(b), the Board finds no reason to 
question the Veteran's credibility in this matter.  The Board 
notes that the conclusion of the July 2006 VA examiner that the 
Veteran's tinnitus is less likely as not caused by or a result of 
noise exposure while in service, does not preclude a finding that 
the Veteran's account of having tinnitus in service and 
continuity of such complaints since is credible.  Accordingly, 
the Board finds that the evidence is at least in equipoise 
regarding the allegation that the Veteran first noted tinnitus in 
service (and has had it since).  Accordingly, service connection 
for tinnitus is warranted.  See 38 C.F.R. § 3.102.  





ORDER

Service connection for postoperative hallux limitus, left great 
toe, with degenerative joint disease is denied

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


